DETAILED ACTION
1.	Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the display controller is configured to, if a setting period of one of the displayed functions is longer than or equal to a predetermined setting period, then control the operation- display unit to, display the indication recommending that the user use the normal screen”. Applicants indicate support for the amendments are provided by at least p. 29, lines 10-14 and p. 39, 
	p. 29, lines 10-14 of the original specification discloses a ‘guidance display condition’ that includes the claimed “if a setting period of one of the displayed functions is longer than or equal to a predetermined setting period”.  However, this described ‘guidance display condition’ is with respect to displaying a guidance that recommends the user to use the simple service (simple screen), see at least p. 28 lines 5-7. That is, the specification describes if a setting period of one of the displayed functions is longer than or equal to a predetermined setting period, then display an indication recommending that the user use the simple screen.  However, the claims require that the recommendation is to use the normal screen, which is not disclosed in the specification, with respect to “if a setting period of one of the displayed functions is longer than or equal to a predetermined setting period”. In fact, the specification only discloses displaying an indication recommending that the user use the normal screen in response to the guidance display condition of if an operation period of the operation performed on the simple setting screen is longer than or equal to a predetermined period, see at least p. 38 line 21 – p. 39 line22, as already recited in the claim (“control the operation-display unit to display an indication recommending that the user use the normal screen if an operation period of the operation performed on the simple screen is longer than or equal to a predetermined period, wherein the indication comprises a recommendation that the user use the normal screen”).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the displayed functions” twice. It is unclear whether this is referring to normal screen functions (“normal screen being a screen that displays functions related to a service process”), simple screen functions (“simple screen being a screen that displays a smaller number of functions”), or unrelated functions (e.g. functions that are not claimed).  Accordingly, as it is unclear what functions the recited “the displayed functions” is referring to, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
  Claims 2-7 are rejected at least based on their dependency to claim 1.

Claims NOT Rejected Over the Prior Art of Record
5.	Prior art rejections have not been provided for pending claims 1-7 as the prior art of record fails to disclose the claimed “wherein the display controller is configured to, if a setting period of one of the displayed functions is longer than or equal to a predetermined setting period, then control the 

Response to Arguments
6.	The arguments with respect to the prior art rejections of the pending claims have been fully considered.  The examiner agrees that the cited references and any combination thereof, fail to teach or suggest “wherein the display controller is configured to, if a setting period of one of the displayed functions is longer than or equal to a predetermined setting period, then control the operation- display unit to, display the indication recommending that the user use the normal screen”, as argued by applicants. An updated search fails to reveal any additional references, alone or in combination, that teaches this subject matter in combination with the other elements recited.  However, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, see above 35 U.S.C. 112 rejections, and therefore considered NEW MATTER.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Ulrich/Primary Examiner, Art Unit 2173